Citation Nr: 1445862	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  14-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for dislocation of the temporomandibular joint (TMJ), claimed as residual of traumatic brain injury, previously claimed as head injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to May 1963.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which held that new and material evidence had not been received to reopen the claim.  

The Board observes that reliance upon a new etiological theory (that the Veteran's dislocation of the TBJ is due to a "traumatic brain injury" rather than a "head injury") is insufficient to transform the previously denied service connection claim into a separate and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997); but see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  In essence, the Veteran continues to assert that he has a disability consisting of a dislocated TMJ, due to being hit in the head on active duty.  He is still required to present new and material evidence in support of his claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 1965 rating decision denied service connection for dislocation of the TMJ; the Veteran did not appeal that determination and it became final.  

2.  An April 2008 rating decision declined to reopen the Veteran's claim for service connection for dislocation of the TMJ (claimed as head injury); the Veteran did not appeal that determination and it became final. 

3.  Evidence added to the record since the April 2008 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for dislocation of the TMJ, claimed as residual of traumatic brain injury, previously claimed as head injury, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that declined to reopen the service connection claim for dislocation of the TMJ (claimed as head injury) is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the April 2008 rating decision is not new and material, and the claim for service connection for dislocation of TMJ, claimed as residual of traumatic brain injury, previously claimed as head injury, is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.

Notice, including Kent notice, was provided in a July 2011 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records, records from the Social Security Administration (SSA) and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran submitted a VA Form 21-4142 in August 2011 without a signature.  The rating decision on appeal explained to the Veteran that the lack of a signature prevented VA from obtaining the corresponding private records.  Thereafter, the Veteran did not submit a properly signed VA Form 21-4142.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The August 1965 rating decision denied service connection for dislocation of the TMJ.  It noted that the Veteran's service treatment records were completely negative for complaints or treatment for dislocated jaw.  The Veteran did not appeal the determination and it became final.  

The April 2008 rating decision determined that no new and material evidence had been submitted to reopen the service connection claim.  The Veteran did not appeal the determination and it became final. 

The evidence considered by the RO in its April 2008 rating decision consisted of the Veteran's service treatment records and post-service VA and private medical records.  The service treatment records were negative for any complaints, symptoms, findings or diagnoses concerning the Veteran's jaw.  Post-service treatment reports included an August 1965 private examination report.  The Veteran reported being injured in the head during basic training in 1963, when he was knocked unconscious and hospitalized.  He said that he injured the left jaw at that time.  The diagnosis was chronic dislocation left TMJ.  

Evidence received since the April 2008 rating decision includes a 1981 SSA determination and related medical records.  The determination and medical records do not show that the Veteran injured his jaw during active duty.  Thus, they are not material to the Veteran's claim for service connection for dislocation of the TMJ.  

VA mental health treatment records dated in 2011 include an Axis I diagnosis of mood disorder NOS, secondary to general medical condition, traumatic brain injury, headaches and dementia (patient also had a B12 deficiency).  The treatment records repeat assertions by the Veteran and his wife that he incurred a traumatic brain injury while in the Army.  However, the Veteran's actual service treatment records do not support or corroborate his reported history of a jaw injury.  Significantly, the VA psychiatrist herself called the Veteran and his wife unreliable historians.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Thus, the 2011 VA treatment records fail to show that the Veteran injured his jaw during active duty, and are not material.

Moreover, the Veteran's self-reported history of an in-service jaw injury, as offered to the VA psychiatrist in April 2011 as well as in correspondence to VA during the appeal period, are redundant of his prior contentions that the August 1965 and April 2008 rating decisions already considered.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for dislocation of TMJ, claimed as residual of traumatic brain injury, previously claimed as head injury.  Thus, the evidence received is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

The request to reopen the claim for service connection for dislocation of the TMJ, claimed as residual of traumatic brain injury, previously claimed as head injury, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


